ORDER OF SUSPENSION
Respondent attorney, James Evan White, filed an Affidavit pursuant to Rule 12, North Dakota Rules of Disciplinary Procedure wherein he acknowledged conduct in violation of certain provisions of the Code of Professional Responsibility and acknowledged that he could not successfully defend himself if the matters were prosecuted. The Respondent voluntarily consented to discipline requested by the Disciplinary Board in its complaint against him.
NOW, THEREFORE, IT IS ORDERED, that James Evan White be suspended from the practice of law commencing at 4 p.m., January 17, 1986, with the privilege to apply for reinstatement on or after June 17, 1986.
IT IS FURTHER ORDERED, that Mr. White comply with the provisions of Rule 14, North Dakota Rules of Disciplinary Procedure.
RALPH J. ERICKSTAD,
Chief Justice
GERALD W. VANDE WALLE,
Justice
H.F. GIERKE III,
Justice
HERBERT L. MESCHKE,
Justice
BERYL J. LEVINE,
Justice